Situation in Yemen (debate)
The sitting is resumed.
The next item is the statement by the High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission on the situation in Yemen.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Madam President, we know the reason why Yemen is on our agenda today. We traced the Detroit bomber's trail from the United States to Europe, to Africa and Yemen. Thus, we were reminded, once again, that our own security is at risk if we do not help countries like Yemen, who are struggling to meet multiple challenges at the same time.
Terrorism is the immediate focus but is only one of an interlinked set of challenges. There is instability in the north, fuelled by armed conflict with the Houthi rebels. There is conflict over land and water rights and longstanding tensions with the southern region, which has felt marginalised since unification in 1991. The government has so far been able to maintain overall stability but, as oil revenues have dwindled, the state is struggling to maintain control over parts of the national territory.
To this we can add piracy in the Gulf of Aden, smuggling, migration and people-trafficking from the Horn of Africa and, now, a rise in jihadist terrorism. Yemen has substantial population growth and an increasingly discontented young population. An inclusive internal political consensus on the way forward remains elusive.
Amidst all this, one thing is clear: none of us can afford a zone of near-lawlessness stretching from the Horn of Africa to Afghanistan. We would pay the price ourselves.
Over the last 18 months, the European Union has highlighted Yemen as a priority case in its counter-terrorism strategy and its comprehensive approach to state-building and development. The Council adopted extensive conclusions on Yemen in October. We are now seeking to rally all our key players around the strategy. The UK initiative to organise a high-level meeting with and on Yemen next week could, therefore, not be more timely.
A key focus of the meeting will be security. A significant package is now being prepared to help boost government efforts: training and equipment for law enforcement, a better legal framework and criminal justice system, work on anti-radicalisation and conflict prevention. This will come on top of EUR 11 million allocated, in the Commission's development programme, to police training and juvenile justice in the last two years.
The establishment of al-Qaeda in Yemen is a symptom of deeper problems. The linkage between economic, political, social and security challenges are crucial. This is why we need a comprehensive approach. It is also vital that the Yemeni state boosts its capacity to meet the needs of people throughout the country. The EU will propose to increase by one third its development funds foreseen for the period 2011-13. Humanitarian aid from ECHO will continue in 2010. We continuously raise with the government the problems of access to the many displaced people.
No amount of aid, however, can substitute for commitment and action by the government itself. President Saleh's stated commitment to national dialogue amongst all relevant actors has the potential to build a new national consensus, if all actors are included and their interests are taken into account. The international community should lend sustained support to this dialogue. It is the only sustainable way forward.
Last, but certainly not least, key regional players need to be engaged in the common effort to work with Yemen - chief amongst these is Saudi Arabia. The London meeting offers an invaluable chance to include the Saudis, the United States and others in a meaningful international dialogue on, and with, Yemen. I look forward to our debates.
After the formidable stunt that the Taliban pulled off yesterday in Afghanistan, where, lest we forget, we have 100 000 troops fighting for freedom, and the failed terrorist attack in Detroit this Christmas, I believe, Baroness Ashton, that it is legitimate to wonder whether terrorism is stronger now than when freedom was attacked by the barbarous toppling of the twin towers in New York.
We have just had a debate on Iran, we can see what is going on in Afghanistan, in Pakistan, in the Middle East, in Somalia and even events in the heart of our own continent with the attacks in Madrid and London. The question we must ask ourselves - for we must all try to draw conclusions from these events - is whether we are doing well.
It is true that there is a new factor, Madam President, which is that now we have armies with no apparent enemies and enemies who do not have armies. Yet President Obama quickly went into action after the failed attack in Detroit and General Petraeus made his third visit to Yemen within a very short space of time. We can see that the United States has mobilised a significant economic aid package and has developed a policy that is producing results.
You have just spoken to us, Baroness Ashton, of the concrete measures that the European Union is thinking of implementing and you have told us about sums in addition to the EUR 11 million. The amount spent by the United States increased from USD 67 million in 2009 to USD 167 million in 2010.
For this reason, Baroness Ashton, my question is this: do you believe that, when we are faced with terrorism, notions of foreign policy, security, defence, development cooperation and aid, trade - and I would even include culture or civilisation - all merge together and we have to realise that, when faced with dangers and threats that affect us all equally, the response should also be shared by us all equally?
You have talked about coordination with the United States. Could you tell us the terms on which this cooperation, which is so important and so necessary, is taking place?
Madam President, High Representative, ladies and gentlemen, our group is very worried by the situation in Yemen because there is a global threat there: the failed attempt to blow up a US aircraft, the threats directed towards foreign embassies and the intensification of attacks by al-Qaeda, the most recent being in Afghanistan, must be taken very seriously.
Unfortunately, Yemen's domestic situation does not help, and we should bear in mind the fact that it is one of the poorest countries in the world, with serious water shortages, high unemployment and an economy heavily dependent on revenue from oil and gas, which it is estimated will be exhausted within the next 10 years.
I therefore believe action by the European Union is vital, in the shape of close collaboration between the European Commission, on humanitarian aid and development aspects, and the High Representative for Foreign Affairs, in relation to common security, collaboration with police forces and border control.
I must also mention our concern over the clamp-down on representatives of the political opposition in that country, journalists and human rights defenders, which the humanitarian organisations operating in Yemen have been speaking about for a long time. Baroness Ashton, I therefore consider it a priority to ensure that humanitarian organisations can enter Yemeni territory and work in complete security.
I also hope for an effort by the European Union to ensure that Yemen abides by the commitments made in 2006 at the international donors' conference, namely to step up the process of political and economic reforms, to increase democracy and people's living standards.
Since the September 11 attack, we have realised that making at-risk areas secure depends on how much we are prepared to gamble on better living conditions. Baroness Ashton, democracy starts from here, from the ability to close the gaps between the rich countries and the poorest countries.
Madam President, it seems to me to be a little symptomatic for the EU in general, but also for Parliament in particular, that we should have knee-jerk debates about situations in certain countries that are in no way new. Unfortunately, it is very often the case that overnight events lead to us here in Parliament spouting out waves of political demands that I sometimes find somewhat dubious. I think that it does not give a good impression of us if a failed bomb attack on an aeroplane only leads us to a general debate on Yemen. We should be clear that it would be fitting to consider a strategy for how to deal with this situation.
I also think that the situation in Yemen requires a precise analysis, specifically with regard to the fact that this is a failed state in which the government does not have control of large parts of the country We should analyse for ourselves what risks this involves for Europe. The risks appear to be that terrorists are trained there and the risks also appear to relate to the Yemeni coast, where piracy is clearly taking place. We - and perhaps Baroness Ashton, also - must consider what we can do to counter these risks. As I see it, the main question might well be: how can we bolster the Yemeni Government so that it can regain control of the country and thus contain these risks? All the other debates about the long-term building-up of the country also need to be held, of course, but I do not think that there is really any point in us putting forward a catalogue of demands clean across all political areas - from the freedom of the media to women's rights - here in Parliament at this point, or that we will be taken seriously if we do so. Doing so will not achieve our goal in Yemen, so instead, we should concentrate on what tangible assistance we can provide in the current situation in order to solve an urgent problem.
on behalf of the Verts/ALE Group. - I will continue a bit on what the previous speaker said. Yemen is certainly not a new crisis: it has been deteriorating for decades, and the worsening political situation was clearly stated in the Commission's mid-term review.
I think we really need to focus on the political context: the longstanding conflict in the north between the government and the Houthis, the unrest in the south, you mentioned these - and now the northern conflict is spreading in the region and concerning Saudi Arabia and Iran.
So the question is: what, precisely, to do. I have heard calls just now for the stability instrument for a CSDP mission to pour money into training more people, but I think that this is not sufficient as an approach - at least it is not a crisis response, unless we accept the concept of permanent crisis.
I think we should push for greater involvement by the Gulf Cooperation Council in Yemen, not just Saudi Arabia. We need this organisation to bring together the various Yemeni parties, the government, the opposition, southern secessionists, Houthis and regional actors in some kind of peace-like process, and I think that should be supported and financed by the Stability Instrument for example; that is what I think the stability instrument should be for.
If we have another CSDP mission and another round of Stability Instrument training without a political process leading somewhere, I do not think it will help us. I really urge you to use the Stability Instrument more as an early-warning political instrument to move on a political process, and to support and finance that. I think that that would be, from my perspective, something worthwhile.
I would like to add another point: gender equality has been mentioned, and you raised that, and I think we really should invest heavily in that. Population growth is one of the main concerns in those countries, and, as we all know, we will not solve that issue until we have family planning, and that means women's rights.
I know that you will not push for major women's rights, but I think gender equality and especially family planning is crucial if we are now considering what to do in order to help Yemeni society.
Madam President, the eyes of the whole world were on Yemen recently, after al-Qaeda activists there claimed responsibility for what was, fortunately, an unsuccessful attempt to blow up an American airliner at Christmas. However, we have known for a long time that the deteriorating state of security in the country is allowing terrorist groups to find refuge from where they can plan and organise further operations. Terrorism had been spreading in the region for many years before 9/11, a day we all remember. We need only recall the al-Qaeda attack on the American warship, the USS Cole, on 12 October 2000.
Yemen is an extremely significant country, in particular, because of its geographical location. We must remember that 3.5 million barrels of crude oil, which is 4% of world production, are transported every day through the 26.5-kilometre Bab-el-Mandeb Strait between Yemen and Djibouti. At the same time, it is a country with a very complicated internal situation. Apart from al-Qaeda, which is thriving there, there is also a serious Shi'ite rebellion in Saada Province in the north of the country and an outbreak of violence from secessionist movements in the south. If we add to this the negative effects of the world food crisis of two years ago, the recent financial crisis, the country's dwindling reserves of crude oil, which account for three-quarters of its income, and finally an increasingly serious water shortage, we have a picture of a country on its knees, the ideal target for al-Qaeda, which, in view of its problems in Afghanistan, is looking for a new base.
Therefore, apart from military action which, in one form or another, would appear to be unavoidable in view of the passivity and helplessness of the local authorities, the international community, including the European Union - and here I appeal to Mrs Ashton - must, above all, be very active in the process of rebuilding state institutions.
Madam President, the media are already mobilising the populace for a third front in the war on terror. At this point in time, however, the strategic options for the US and the Member States of the EU in Yemen and the Horn of Africa region are not really open. The fact is that the ruling elites surrounding President Saleh brutally discriminate against and suppress the Shi'ite population in the north of the country and are waging a war against the separatist movement in the south, in the area of the former People's Democratic Republic of Yemen, that is causing a great deal of suffering to the population there. There is no real provable connection to speak of between the Shi'ite population and al-Qaeda and this idea thus merely serves the corrupt and de facto autocratic government as a smoke-screen behind which to obtain massive military aid.
Supporting this government to build up security forces should be avoided - doing so merely pours further oil on the fire. Any aid provided must benefit all the regions, irrespective of their religious, ethnic or political orientation. A reconciliation process including the UN and all local players, including in the neighbouring states - such as Iran - must be initiated and promoted. We must not provide one-sided support of the government against the rebels. Operation Atalanta should not be continued and expanded, and absolutely not onto the territory of the Yemeni mainland, because this would only serve the geostrategic interests of Western industrialised nations.
We should focus all our efforts on ensuring that the EU does not go along with the US's completely erroneous strategy of escalation in Yemen, too.
Madam President, ladies and gentlemen, rather than being a new frontier of terrorism, as someone dubbed it, Yemen is a country of precarious stability.
The central government's lack of control over the territory and the permeability of the borders are allowing illegal trafficking, unchecked migration, piracy and terrorist activities to grow. The response to the new challenges of al-Qaeda in Yemen should not, however, just consist of military pressure, but also of helping the local authorities to gain better control over the territory. I repeat: the local authorities, and not just the government.
Yemen's stability should, however, be brought about with a view to national and regional ownership, without imposing external or pre-prepared solutions which are often at odds with the situation on the ground and are doomed to failure. This would facilitate greater commitment by the Gulf Cooperation Council, whose financial participation in local projects would be crucial. The European Union should work together with its partners - Yemen, the G8 and Gulf countries - with financial and development contributions backed by the Yemeni Government.
To conclude, policies which, although excellent, are long-term ones, should be accompanied by immediate strong support for security and control over the territory, without which we risk the failure of the Yemeni State and a huge growth in terrorism in the area.
(DE) Madam President, it is well known that Yemen is currently a hotbed of Islamic extremists, a poverty-stricken country with ineffective security and a high density of weapons that is convulsed with conflicts and suffers from an acute water shortage. It is a country in which the government appears not even to have the capital completely under control.
Yemen has thus found itself in the spotlight of the fight against terrorism and is therefore another country in which the presence of radical Islamists is an unfortunate consequence of past US policy failings. That should be very consciously borne in mind in the debate, along with the CIA's overflights, the secret prisons and the disastrous consequences of the US campaigns thus far in the Middle East.
In my opinion, it would be naive to equate terrorism with poverty, just as it would be irresponsible to allow ourselves to be dictated to by US policy and to trustingly believe that only increasing military aid to Yemen could solve the problems there. The dictatorial president is quite happy to collect the West's military millions, but in the past he has time and again fallen back on Islamists in order to permanently silence opponents of the regime.
Of course, we cannot stand idly by and watch as this country is transformed from a retreat area of the Jihadists, which it has been so far, into their operations and training base. There is also a clear need to discuss how to improve development aid, even if only to take a proportion of the Jihadist recruits out of the equation.
Finally, the EU must not allow itself to be forced into the role of the US paymaster. Instead, the Union must assume the role of an impartial broker in order to bring about a dialogue and pave the way for a long-term political solution.
Madam President, I have a short comment and two questions to put to Baroness Ashton. It seems that the EU is now faced with a dilemma. On the one hand, we need to support more robust action against terrorists who directly pose a danger to the security of European citizens. Various Islamist extremist groups in Yemen have been more active than ever before, and al-Qaeda sees Yemen as one of its most important areas to plan attacks on Western targets and to train militia and potential suicide bombers.
The failed operation against the Northwest Airlines plane is the most recent example of the threat we face. On the other hand, one should know that the Yemeni authorities have more than once been accused by various human rights organisations of torture, inhumane treatment and extrajudicial executions. Arbitrary arrests of citizens and searches of homes are widespread, and the need to fight terrorism has been cited as the main excuse for such unlawful actions.
In this context, Baroness Ashton, referring to the Council conclusions on Yemen, what kind of support has the EU to offer to Yemen in terms of fighting terrorism? In addition, the EU considers that there is no military solution for the crisis in the area. At the same time, Washington has signed the agreement with the Yemeni authorities on closer military cooperation. So, I would appreciate your opinion and the position of the European Union on the decision by the Americans to engage more actively in Yemen to fight terrorists, especially by signing the agreement on military intelligence and training.
Madam President, I welcome today's debate in advance of next week's Foreign Affairs Council and the London conference called by Gordon Brown.
Our attention may have been generated by the attempted airline bomber. Today I also appeal for international attention to address efforts to free the British engineer, Anthony S., and five other European hostages, who worked at a local hospital in Yemen and who remain kidnapped since last June.
But our future work should recognise internal, not just external, needs in relation to Yemen. To combat levels of malnutrition that exceed some sub-Saharan African countries, such as Niger, and violations of human rights, as Mrs Andrikienhas just said, in a country which inflicts the 11th highest number of executions in the world, including children. So that, as an international community, we do not wait for the terrorists to move in before we begin to address issues of capacity, governance and development in fragile states in our world.
I welcome the High Representative's announcement today on aid and ask her to ensure that next week's meetings address actual commitments of aid money to Yemen, from all participants, at a time when the UN's consolidated appeal for the country has generated less than 1% of the funds needed. Like Mrs Brantner, that the meetings pursue a ceasefire, and perhaps a peace conference, on the latest round of fighting with the Houthis in the north and to ensure humanitarian access to the region. To ensure the country's oil revenue should be invested in economic and social development for the country's people. That Europe should cooperate in finding lasting solutions for Yemeni prisoners, the largest contingent left in Guantánamo Bay.
But I do hope the High Representative will explore the potential for a joint EU-Gulf Cooperation Council CSDP project on security sector training in Yemen, in which our efforts are critically important in so many countries.
Finally, the Bin Ladens may come from the village of Al-Rubat in Yemen, but it is the absence of international engagement which has allowed too many of the country's young people to be radicalised in his name. It is international engagement which now must take place.
(FR) Madam President, ladies and gentlemen, an attempted attack is enough to remove any sense of triviality from the affirmation of the right to security of our fellow citizens. The protection of our societies obliges us moreover to permanently look for a balance between security and freedom.
The right to protection, in particular from a terrorist attack, is laid down by Article 188R of the Treaty of Lisbon, and more precisely in its Article 4, which empowers the European Union and its Member States to act in an effective manner. The same paragraph makes clear that the European Council must conduct a regular evaluation of the threats faced by the European Union. I would like to ask Mrs Ashton to clarify to me whether, and to what extent, the European Union and its Member States have acted in line with this clause.
From her point of view, can cooperation within the European Union allow her to maintain that failings by the US intelligence service, which came to light in the case of the recent attempted attack on flight 253 from Amsterdam to Detroit, could not have happened in the European Union?
One question is absolutely central to this debate: was the name of the suspected terrorist known to European intelligence services, to all the European intelligence services? If not, what conclusions does she expect to draw? Does she consider, at present, that the level of coordination and exchange of information between the intelligence services is good enough to rule out this type of failing in the European Union?
Does the High Representative consider as sufficient the capacity of Member States' intelligence services to cooperate in the spirit of solidarity set out in Article 188R?
Indeed, citizens have the right to demand faultless monitoring of the terrorist threat. They would find it hard to understand how, on the one hand, the European Union continues to send more and more SWIFT-type personal data to the United States and how, on the other, the same European Union has shortcomings in the area of prevention and intelligence.
Madam President, unfortunately, Yemen long ago developed the characteristics of a terrorist incubator and not enough attention has been paid to this over the years. Conflict, lawlessness and corruption are deeply embedded.
It is worth recalling, by the way, that the reason that British troops intervened in Yemen in the early 19th century was to put an end to piracy in the Gulf of Aden and they were very successful for over a century. In more recent years, of course, Yemen has both developed as a terrorist incubator, where terrorist acts have taken place, and exported terrorism to other countries. Terrorist groups are adept at exploiting the possibilities provided by failed states. We need to help counter this.
At the moment, the UK is disproportionately providing assistance. I hope that the London conference will encourage other countries to do more, including the European Union, and, I agree, other regional states.
Of course, we cannot hope to snuff out terrorism wherever it breeds, and that means we must improve the security of our own countries and have more effective controls on our own borders. I doubt that the EU is motivated properly on this, so each of our own countries needs to put its house in order.
(EL) Madam President, the people of Yemen are the victims of imperialist conflict and intervention. The imperialist powers are, I believe, fomenting ethnic, racial and religious infighting in this country. For years, they have frequently resorted to military force. They are undermining the peaceful resolution of differences so that they can control energy reserves and the energy transmission channels in the area.
Developments in this country have always been the result of the imperialist choices of NATO policy and the policy of supporting the deeply reactionary and anti-grassroots regime in this country. With the huge increase in financial and military aid from the United States on the pretext of fighting al-Qaeda, together with the classification of Yemen as a country which conceals terrorists, the bombing of areas of the country by Saudi forces, with the assistance of the USA, and the presence of foreign troops, it is possible that open military imperialist intervention will escalate. That is clear from the new breakout of hysteria following the attempted terrorist attack on the Delta aircraft. I believe that the peoples will respond by stepping up the fight against the repressive measures and imperialist interventions against them.
Madam President, as the fictional Lady Bracknell might have said, to make one major mistake in the Muslim world is unfortunate, but to make two sounds like carelessness.
To make three or more is an indication of stupidity, insanity or deliberate mischief-making. Yemen is now being called the new Afghanistan. US troops are already being deployed there as advisers. How long before they and their allies, including Britain, are deploying ground troops there against al-Qaeda?
What should the West in fact be doing to prevent the threat? First of all, it should stop wars in Muslim countries that are killing Western troops, killing civilians and radicalising young Muslims at home and abroad. It should bring the troops home to work on homeland security to protect our populations and infrastructures.
It should adopt a genuinely neutral policy towards the Middle East and abandon the partisan policy of the US, and it should stop immigration from Muslim countries and encourage radical Muslims in the West to see that they would be much happier living among their own coreligionists.
(DE) Madam President, Baroness Ashton, ladies and gentlemen, over recent months, the conditions for the people, as well as the overall political and economic situation, have dramatically deteriorated in Yemen. We Europeans must therefore do everything we can to finally stabilise the country.
High Representative, might I ask you to please prevent Yemen from becoming a second Afghanistan. We must do everything in our power to fight international terrorism. We will only be able to achieve that, however, if we also support a peace process in Yemen. We need to achieve peace in the region and we need to support the peace efforts of the government there. The Yemeni Government could also be reminded, once again, that it needs to ensure that there is no discrimination in Yemen - only then can there be peace. Peace requires democratic structures that uphold the rights of minorities. That is our European path, and it may differ from other paths. I ask you, in your new role, to spare no efforts to walk this European path with us.
Without political stability, Yemen has no chance. With political stability, the local economy can recover, then an economy can be built up and people can be given future prospects. I ask you to work hard for this. I also ask you to make your influence count to ensure that the auxiliary troops there can provide humanitarian assistance. There are over 130 000 refugees from Somalia in Yemen. The situation on the ground is dreadful. I put all my hopes on you, Baroness Ashton, in the expectation that you will use your influence here. Please also stand up for the six hostages, for the European citizens - one Briton and five Germans - who are being held as hostages in Yemen. Maybe you can also help to get them freed. Many thanks.
(LT) I agree with the Commission and my fellow Members who have said that the situation in Yemen is tense. The country is exhausted and impoverished by endless partisan wars and separatist fighting and people are suffering from extreme poverty. Such economic and political instability has already caused concern in neighbouring countries of the Arabian peninsula and threatens not just regional but global security. News about the recent intensification of the activities of terrorist groups is worrying. Let us also remember the failed attempt to blow up a plane flying to the USA, as well as threats against embassies in Yemen. The USA has already announced that it will devote special attention to the situation in this country. Therefore, while implementing a common foreign policy, I think that it is the duty of the European Parliament, the European Commission and other institutions, particularly following the entry into force of the Treaty of Lisbon, to take joint and coordinated action together with the international community.
(SL) I will speak in Slovene, so please listen to the interpretation. Yemen is a country troubled by religious and tribal conflicts and by mistakes made by past colonial and US policies. As some of our fellow Members have said, we are dealing here firstly, with the Near and Middle East, an unstable region and one riddled with unresolved problems, and secondly, of course, with the mother of all conflicts, the Israeli-Palestinian conflict.
Yemen is representative of all these problems and we should not delude ourselves into thinking that we are dealing with a local problem. Yemen is struggling with a civil war, al-Qaeda strongholds, a weak state, poor intelligence services, inefficient security and armed military forces. What may we expect from the London conference?
Madam High Representative, in my view, the hardest thing of all will be to formulate a holistic approach, but that is precisely what we need to do. That alone will solve Yemen's problems. We need an economic and developmental approach and we need to offer Yemen the kind of assistance that will help it build its state and administrative capacities.
However, I am of the opinion that the second report, which I would like you, Mrs Ashton, to present, is about us not deluding ourselves into thinking - let no one delude themselves into thinking - that this is merely another issue or another problem that can be resolved by military means. I fear that there are many indications, especially in the world media, to the effect that we are preparing for a new frontline, for a new armed conflict. That would be the worst thing that could happen in Yemen and something that would probably poison relations in the entire region even more. We have drawn enough lessons from the military adventures we have witnessed, from the Near and Middle East to Afghanistan and a few other places.
Madam President, we debated earlier the deteriorating human rights situation and brutal fascist regime in Iran. We heard in that debate how the mullahs have exported terrorism to Palestine and Lebanon, and how now they are exporting their vile brand of terror to Yemen.
In late October, Yemeni officials reported that they had intercepted a vessel laden with weapons from Iran. They arrested five Iranian instructors. The weapons and the instructors were destined for the Houthi rebels.
Iran is a past master at fighting wars by proxy; it did so in both Palestine and Lebanon. Now it wishes to foment a proxy regional conflict with Sunni-dominated Saudi Arabia. I would say to Baroness Ashton that if she deals decisively with Iran, she will cut out much of the malignant cancer that threatens the Middle East.
(IT) Madam President, High Representative, ladies and gentlemen, the serious political, economic and social crisis in Yemen is linked to the operational presence of al-Qaeda on its territory and the jihadist vision that motivates it.
Yemen is one of the poorest countries in the world and the management of internal conflicts bristles with difficulties because of the religious origins of the conflict between the Shi'ite and Sunni minorities. As the motion for a resolution stresses, aid, cooperation and support for the implementation of social assistance programmes are vital. We should, however, stress the risks that the West also runs if the security problems are not tackled clearly and with determination.
The reasons that drive terrorists to acquire military training and train in acts of martyrdom are the product of jihadist ideology, which is becoming increasingly widespread and entrenched on the African continent too, partly because of the indifference and superficiality with which the international community has dealt, or rather has not dealt, with al-Qaeda and its cells in Somalia and Sudan, as well as in Yemen.
We should remember the cause and effect relationship between the terrorist presence in Yemen and the number of acts carried out to destabilise Somalia, which is a pawn controlled by al-Qaeda forces in Yemen. These in turn are dependent not so much on the Wahhabis of Saudi Arabia as on the Iranian ayatollahs, from whom they receive weapons and money. Support for Yemen cannot be divorced from the issue of security.
(FR) Madam President, Mrs Ashton, you were right to stress that the important thing in Yemen in terms of security priority is to end the internal conflicts that exist in that country. We must not confuse the causes and the consequences, and without playing down the terrorist risk, the main reason for the instability in Yemen is not terrorism. Terrorism develops because there is instability due to internal conflicts. From this point of view, the priority of the European Union should be to encourage and to support the efforts currently being made to start a national dialogue in Yemen with President Saleh.
At regional level, there are - as we have just been reminded - links with the Somalian crisis and the crisis in the Horn of Africa. There are very sizeable migratory flows, but also arms trafficking and movement of jihadist fighters between Yemen and Somalia. In this respect, I would like to know where the European Union stands as regards the strengthening of maritime surveillance capacities, which also concern Yemen.
(PL) Madam President, Yemen is the poorest country of the Arab world. I was in Yemen not long ago and saw this with my own eyes. There is no doubt that poverty is the source, or at least a factor, which intensifies some of the many problems the country faces.
Unfortunately, in the global world, Yemen's problems are also becoming our problems. The internal conflicts referred to in the draft resolution and during this debate should be resolved by political means, and the sides in the conflicts should respect human rights and international humanitarian law. The European Union should make efforts to prevent escalation of the present crisis. The development aid which we give, if it is effective and if it is sensibly spent, can be of help in bringing about political, economic and social stabilisation.
However, a catastrophe is not far away. The water deficit has been mentioned, as have the dwindling reserves of crude oil, but there is also the problem of the abuse by 90% of Yemenis of qat, a hallucinogenic narcotic, which is displacing other crops. For example, Yemen used to export coffee, but now it cannot do this, because this narcotic is being grown instead.
The government in Yemen and the international community must not just take stop-gap measures, because they are faced with structural problems, and even if we can stop al-Qaeda in Yemen, the problems will return if we do not eliminate the causes.
(EL) Madam President, as we have already heard and as we all realise, the situation in Yemen is drastic from a social and economic point of view and from the point of view of social cohesion. The country has no water, oil reserves are running out and the inhabitants are growing drug crops.
It is exactly what Afghanistan was 26 years ago when, in this Chamber - I mean in the old Chamber of the European Parliament - we made provision during the debate of the report on narcotics for the future of Afghanistan. If there is no development-type intervention right now, and if the UN is not allowed to have a constant presence at all levels, Yemen will certainly find itself in the same situation as Afghanistan is today, with unresolved problems.
There are not many ways to combat terrorism and the way in which the West is going about it is certainly not one of them. The only way to help this country not to become an al-Qaeda outpost is for it to come to agreement with all the Arab countries, not just Saudi Arabia and, of course, we need to make efforts to help this nation move away from a tribal philosophy and civil conflict and to seek democratic rights.
(RO) The failed bomb attempt on 25 December on board the Amsterdam-Detroit flight actually only served to reveal an important fact. It focused the international community's attention on the seriousness of the situation in Yemen because, as is well known, there are not one, but three conflicts going on in this country. Apart from the battle involving the separatist movement in the south, the conflict in Saada province in the north has been reignited by the offensive launched approximately six months ago by government forces against the al-Huthi Shi'ite rebels, and air strikes have been carried out against al-Qaeda bases.
The humanitarian situation, as was also mentioned by the Secretary-General of the United Nations on 5 January, is deeply concerning and is at risk of deteriorating even further if none of these conflicts end. Looking ahead to the international conference being held next week in London, I believe that the European Union must encourage a coordinated response in order to ensure this country's stability, which could also contribute to international security.
The path to a united, stable and democratic Yemen lies, in my view, through drafting a consistent plan for boosting both military and economic support and for combating terrorism, which needs to be backed up by specific measures supporting this country's economic development. Thank you.
(SV) Yemen is not just a safe haven for al-Qaeda. That has been made clear in the debate here. The country could very well develop into a battlefield between two of the major powers of the region: Saudi Arabia and Iran. The Yemeni Government has repeatedly accused Iran of supporting the Shi'ite rebellion movement. This is repudiated by Iran, but such accusations have, in fact, also been made in the Saudi media.
The evidence cited for this includes the statement by the Yemeni Government that it stopped an Iranian delivery of arms to the rebel movement in October 2009 and the fact that in recent months, the Iranian state media has been covering the struggle of the Shia rebel movement more intensively and benevolently than previously. Eighty-two Saudi soldiers have died in the conflict with the rebels in Yemen since Saudi Arabia began its offensive on 4 November 2009.
As has been pointed out, Yemen is the poorest country in the Arab world - but it has also found itself squeezed between the major powers of the region, Iran and Saudi Arabia. I wonder whether Mrs Ashton can confirm this and also carry out an analysis of the situation?
(PL) Madam President, I would like to agree with the evaluation of the situation presented by Mrs Ashton. You are right, Mrs Ashton, that if we want to change the situation in Yemen, we need both humanitarian and, perhaps, military action. If this range of measures is to be a broad one, it also requires coordination, because it is not only the European Union which is responsible for improving the situation in Yemen. There are many such institutions. In relation to this, I would like to ask the following question: do you not think the work of the UN and the European Union on humanitarian issues should be better coordinated? In the area of military matters and reconnaissance, we also need better cooperation with NATO and intelligence services - I am thinking specifically about the intelligence services of particular countries. For these measures must be coordinated, because they would then be significantly more effective.
(DE) Madam President, Baroness Ashton, my question relates to the forms of cooperation, in your view, that we, the European Union, should develop in Yemen, for example, in the area of small and medium-sized enterprises, or perhaps in the area of the provision of energy and water supplies, as communication and building up connections could play a special role in future. Which programmes would have priority here, for you, High Representative?
(PL) Madam President, the President of the European Parliament nearly had to express condolences to the families of almost 300 victims, who were in an airliner flying from Amsterdam to Detroit. He would have done this yesterday. This did not happen by accident. This dramatic incident was necessary for the world to discover the problem of Yemen - a new source of terrorism.
We stand helpless, faced by a situation like we once faced in Afghanistan. We stand helpless, faced by what is happening today in Yemen, and Europe and this building are full of the misguided voices of the human rights defenders who felt sorry for the prisoners of Guantánamo. Those prisoners were released, and are now organising attacks again. Once again, people are going to die, and we are going to say we are powerless.
I want to endorse in full what was said by Mr Zemke - without military cooperation, without cooperation on intelligence and without the cooperation of institutions whose role it is to pursue terrorism, we are going to put the health and lives of our citizens at risk.
High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission. - Madam President, once again, an important and wide-ranging debate on an area of the world where we have, for some years, had a focus. I was reflecting on the fact that, over the period 2007-2010, EUR 100 million have been spent by the Commission in support and a similar amount will be spent in the future but nonetheless, an area where we have reflected again on the importance of sustainable and coordinated effort, as many Members have pointed out.
I think that Mrs Salafranca's comments at the beginning have been picked up and reflected again in a number of contributions about how we can make sure that our coordination is effective in terms of security, in terms of the political and economic coming together to address the concerns that this nation faces. Mrs Giannakou raised the question of dwindling water and dwindling oil; I think Yemen is the first country that is expected to run out of water by about 2015, something which we have to see as a real and significant challenge.
In order to address this, we have to look at an integrated approach; a number of Members raised the question of what is the strategy which we should pursue. Let me try and outline a few of the key elements of that: first of all, the issues of security and counter terrorism. As we approach the London meeting, we need to collaborate effectively on this, a point raised by a number of Members: we need to get the package of assistance together and focus on the work that we are already undertaking, for example, in the Atalanta mission off the coast and the importance of that.
The issue of improving maritime surveillance is being looked at right now; it was the subject of a discussion I had recently with the Spanish Defence Minister to see what more can be done in order to coordinate better and more effectively to deal with maritime security, bearing in mind the length of coast and the amount of space that have to be covered.
I think, too, that we have described this comprehensive approach of how to link together the different elements and engage the neighbours of Yemen. Mrs Brantner, you raised particularly the Gulf Cooperation Council. I agree: a very significant part of how we try and address this area is to work collaboratively with the neighbours around the region and again the London meeting will, I hope, bring together the key Member States from around the area who can help us.
The London meeting is that opportunity, of course, to pull together our thinking and to do so with the United States and with others. We are engaging with the United States. It is not true to say that their approach is confined to counterterrorism: they also support and are fully on board with what we describe as our 'root causes' approach, again the mixture of things which we need to do to ensure that we support this country.
To answer the specific point on security, the EU Home Affairs informal meeting is taking place in Spain this weekend. I understand the American counterpart will be there in order to have discussions on the points which Members have raised.
I agree with the comment that this is not a Christmas tree or wish list. We have to be very selective about what we believe we can do to make a difference; helping Yemen to have the type of dialogue it needs to have internally in order to support the people and to try and resolve some of the conflicts which occur in that country is going to be just as significant in my view as anything else we do.
Asked about finding the right kind of support, the stability instruments too, can be used appropriately, I think, to provide the level of support, but this is no substitute, and could never substitute, for trying to support the government to have the internal dialogue that only they can have. Partners have to engage in Yemen to be able to address the problems which are of greatest significance for that.
So for me, this has been a very useful debate, I am very grateful, because again it helps me in my mind to set the agenda of the issues that I will take to the Foreign Affairs Council as we debate this and then on to London engaging, as I have indicated, with the government on all the elements where we can provide continuing support to develop the country economically, to deal with counter terrorism, to deal with the issues of support from the neighbourhood, too.
I think a final point is to recognise the plight of the hostages which has been raised a number of times: six hostages, one British, five German including some very young children with the German family who have been taken hostage. I know that Minister Westerwelle, the German Foreign Minister, was recently in Yemen. He and I spoke about it this week, and our thoughts will always go to the hostages who are suffering at the present time. We will take all of these issues into the meeting in London and I am very grateful again to honourable Members for raising these important matters.
The debate is closed.
The vote will take place during the first part-session in February.
We have long seen the convergence of powerful geo-strategic interests in the vast area encompassing the Middle and Near East, Central Asia and Northern Africa, including the Red Sea and the Gulf of Aden, where Yemen has a strategic position (next to Somalia). These interests are increasingly being defended by military means, and with ever greater aggressiveness. The current situation in Yemen and the terrible suffering to which its people are being subjected should be analysed in the light of this situation. The growing military involvement of the US and the EU in the region must be understood and denounced accordingly. A brutal and disgusting manifestation of this, which we strongly condemn, was the US cruise missile bombardment of what was alleged to be an al-Qaeda terrorist base, but which is said to have resulted in dozens of civilian casualties. The real solution to the complex problems and dangers that menace the people of the region has to come about through demilitarisation, respect for national laws and the sovereignty of the people, and genuine cooperation that aims at the resolution of the profound social problems that they are facing.
Madam President, regarding the problem of security and economic and political stabilisation in Yemen, a problem which has manifested itself fairly often recently, I would like, as a member of the European Parliament Delegation for relations with the Arab Peninsula, to express my concern. Yemen, which is the poorest country in the Arab world, has become an object of the special interest of terrorist groups, which, taking advantage of its weakness, have turned it into a base for terrorist attacks far beyond its borders. According to observers, Yemen is at risk of breaking up as a result of the Shi'ite rebellion in the north, the separatist movement in the south and the terrorist activity of al-Qaeda.
Therefore, I appeal for a strengthening of bilateral relations with Yemen and for drawing up plans for the most effective methods of improving security and the political situation, especially in connection with the special meeting on this subject being organised by Gordon Brown for 28 January in London.